UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT


                              No. 99-20869



          THE BURLINGTON NORTHERN AND SANTA FE RAILWAY COMPANY,

                                             Plaintiff -Appellant,
                                   v.

       BEN W. “BUD” CHILDERS, as Fort Bend County Attorney;
 MARK MILLIS; THE MILLIS GROUP INC.; ROYAL LAKES LIMITED; MICHAEL
D. ROZELL; BUD O’SHIELES; GRADY PRESTAGE; ANDY MEYERS; BOB LUTTS,
   individually and as County Commissioners of Fort Bend County,

                                                  Defendants-Appellees.



             On Appeal From the United States District Court
                    For the Southern District of Texas
                               (H-98-CV-643)

                           September 18, 2000

Before WOOD*, DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:**

     After reviewing the record and considering the briefs and

argument of counsel, we affirm the judgment and order of the

district court essentially for the reasons assigned in the court’s

July 31, 1999 Memorandum and Order.

     AFFIRMED.



     *
      Circuit Judge of the Seventh Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.